432 F.2d 563
Charles J. BECK, Jr., Plaintiff-Appellant,v.PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSURANCE COMPANY,Defendant-Appellee.Mary M. BRANTLEY, a minor, etc. and M. O. Brantley, Jr.,Individually, Plaintiff-Appellee,v.PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSURANCE COMPANY OFHARRISBURG, Defendant-Appellant.
No. 27930.
United States Court of Appeals, Fifth Circuit.
Oct. 9, 1970.

Edward B. Johnson, Jeanne Heyward, Norman A. Share, Homestead, Fla., for Charles J. Beck, Jr.
Paul C. Huck, Peter T. Fay, Ray H. Pearson, Larry S. Stewart, Frates, Fay, Floyd & Pearson, Miami, Fla., for Penn.  Nat. Mutual Ins. Co.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion July 28, 1970, 5 Cir., 429 F.2d 813)
Before GODBOLD, DYER and MORGAN, Circuit Judges.
PER CURIAM:


1
The Petition of Plaintiffs-Appellees Brantleys for a Rehearing of their application for attorneys' fees, pursuant to Florida Statute 627.0127, F.S.A., for successfully defending the appeal of Pennsylvania asserting lack of coverage is granted.  Fifteen hundred dollars is awarded the Brantleys as reimbursement for reasonable appellate attorneys' fees herein.


2
The Petition of Beck, Junior, for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.